DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of Invention I (claims 1-16) in the reply filed on 12/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-8, 11, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (U.S 2011/0254160).
As to claim 1, Tsai et al. disclose in Fig. 1J a package structure, comprising:
a first semiconductor die (see first “die” 22, Fig. 1J) and a second semiconductor die (see second “die” 22, Fig. 1J) (Fig. 1J, para. [0017], [0022]);


	As to claim 2, as applied to claim 1 above,Tsai et al. disclose in Fig. 1J all claimed limitations including the limitation wherein along a stacking direction of the redistribution circuit structure (“interposer wafer” 100) and the first semiconductor die (see first “die” 22, Fig. 1J), a thickness of the recess (see a recess corresponding to a die 40 and an underfill 42, Fig. 1J) is less than a thickness of the redistribution circuit structure (“interposer wafer” 100) (see Fig. 1J), wherein a portion of the redistribution circuit structure (“interposer wafer” 100) is located between a bottom surface of the recess (see a recess corresponding to a die 40 and an underfill 42, Fig. 1J) and the first semiconductor die (see first “die” 22, Fig. 1J) and between the bottom surface of the recess (see a recess corresponding to a die 40 and an underfill 42, Fig. 1J) and the second semiconductor die (see second “die” 22, Fig. 1J) (see Fig. 1J).  

	As to claim 4, as applied to claims 1, 2, 3 above,Tsai et al. disclose in Fig. 1J all claimed limitations including the limitation wherein the underfill (42) further covers at least a portion of a sidewall of the recess (see a recess corresponding to a die 40 and an underfill 42, Fig. 1J) (see Fig. 1J).    
	As to claim 5, as applied to claim 1 above,Tsai et al. disclose in Fig. 1J all claimed limitations including the limitation wherein a sidewall of the recess (see a recess corresponding to a die 40 and an underfill 42, Fig. 1J) is a step-shaped surface or a flat surface (see Fig. 1J).     
	As to claim 6, as applied to claim 1 above,Tsai et al. disclose in Fig. 1J all claimed limitations including the package structure further comprising: an insulating encapsulation (“glue”/“adhesive” 28), laterally encapsulating the first semiconductor die (see first “die” 22, Fig. 1J) and the second semiconductor die (see second “die” 22, Fig. 1J) (Fig. 1J, para. [0024], [0025]); conductive elements (“backside metal bumps” 44), located on the redistribution circuit structure (“interposer wafer” 100), wherein the redistribution circuit structure (“interposer wafer” 100) is located between the insulating encapsulation (“glue”/“adhesive” 28) and the conductive elements (“backside metal bumps” 44) (Fig. 1J, para. [0028], [0030]-[0031]); and an under-ball metallurgy (“under-bump metallurgies (UBMs)” 36), located between the conductive elements (“backside metal bumps” 44) and the redistribution circuit structure (“interposer wafer” 100), and electrically connected the conductive elements (“backside metal bumps” 44) and the 
As to claim 7, as applied to claims 1 and 6 above,Tsai et al. disclose in Fig. 1J all claimed limitations including the limitation wherein the first semiconductor die (see first “die” 22, Fig. 1J) comprises a plurality of first semiconductor dies (“die” 22 may range  from only one die or “multiple dies”, para. [0017]), and the semiconductor device (“die” 40) comprises one or more than one semiconductor device electrically connected to two of the first semiconductor dies (“die” 22 may range from only one die or “multiple dies”, para. [0017]) and the second semiconductor die (see second “die” 22, Fig. 1J) adjacent thereto through the redistribution circuit structure (“interposer wafer” 100) (Figs. 1A-1J, para. [0022]).
As to claim 8, as applied to claims 1 and 6 above,Tsai et al. disclose in Fig. 1J all claimed limitations including the package structure further comprising: a circuit structure (“backside interconnect structure”, para. [0023]), wherein the redistribution circuit structure (“interposer wafer” 100) is bonded to the circuit structure (“backside interconnect structure”, para. [0023]) through the conductive elements (“backside metal bumps” 44) (Figs. 1A-1J & 3, para. [0023]). 
As to claim 11, Tsai et al. disclose in Fig. 1J a package structure, comprising: an insulating encapsulation (“glue”/“adhesive” 28) (Fig. 1J, para. [0024], [0025]); a plurality of 
As to claim 15, as applied to claim 11 above,Tsai et al. disclose in Fig. 1J all claimed limitations including the limitation wherein a sidewall of the at least one semiconductor device (“die” 40) is distant from a sidewall of the recess (see a recess corresponding to a die 40 and an underfill 42, Fig. 1J) (see Fig. 1J).
As to claim 16, as applied to claim 11 above,Tsai et al. disclose in Fig. 1J all claimed limitations including the limitation wherein along a stacking direction of the redistribution circuit structure (“interposer wafer” 100) and the insulating encapsulation (“glue”/“adhesive” 28), an opening of the recess (see a recess corresponding to a die 40 and an underfill 42, Fig. 1J) is at a plane where the second surface (top surface) of the redistribution circuit structure (“interposer wafer” 100) located at, and a bottom surface of the recess (see a recess corresponding to a die 40 and an underfill 42, Fig. 1J) connecting to the opening through a sidewall of the recess (see a .     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (U.S 2011/0254160) in view of MALLIK et al. (U.S. 2021/0005542). 
As to claim 10, as applied to claim 1 above,Tsai et al. disclose in Fig. 1J all claimed limitations except for the limitation wherein in a vertical projection on the redistribution circuit structure, a projection of the semiconductor device is overlapped with a portion of a projection of the first semiconductor die and a portion of a projection of the second semiconductor die. 
MALLIK et al. disclose in Fig. 1A a package structure comprising: in a vertical projection on the redistribution circuit structure (comprising “interposer” 130 & “mold layer” 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Tsai et al. by providing in a vertical projection on the redistribution circuit structure, a projection of the semiconductor device is overlapped with a portion of a projection of the first semiconductor die and a portion of a projection of the second semiconductor die as taught by MALLIK et al., in order to provide an improved alignment and size of the semiconductor package.
As to claim 12, as applied to claim 11 above,Tsai et al. disclose in Fig. 1J all claimed limitations except for the limitation wherein in a vertical projection on the redistribution circuit structure, a projection of the at least one semiconductor device is overlapped with a portion of a projection of each of the plurality of the semiconductor dies. 
MALLIK et al. disclose in Fig. 1A a package structure comprising: in a vertical projection on the redistribution circuit structure (comprising “interposer” 130 & “mold layer” 132), a projection of the at least one semiconductor device (“multiple nested components” 140, para. [0044], [0046]) is overlapped with a portion of a projection of each of the plurality of the semiconductor dies (“dies” 120) (Fig. 1A, para. [0044], [0046], [0049]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Tsai et al. by providing in a vertical projection on the redistribution circuit structure, a projection of the at least one semiconductor device is overlapped with a portion of a projection of each of the plurality of the semiconductor 
As to claim 13, as applied to claim 11 above,Tsai et al. disclose in Fig. 1J all claimed limitations except for the limitation wherein the at least one semiconductor device comprises two or more than two semiconductor devices, wherein in a vertical projection on the redistribution circuit structure, a projection of each of the two or more than two semiconductor devices is overlapped with a portion of a projection of each of at least two semiconductor dies of the plurality of the semiconductor dies.
MALLIK et al. disclose in Fig. 1A a package structure comprising: the at least one semiconductor device (“component” 140) comprises two or more than two semiconductor devices (“multiple nested components” 140, para. [0044], [0046]) (Fig. 1A, para. [0044], [0046]), wherein in a vertical projection on the redistribution circuit structure (comprising “interposer” 130 & “mold layer” 132), a projection of each of the two or more than two semiconductor devices (“multiple nested components”, para. [0044], [0046]) is overlapped with a portion of a projection of each of at least two semiconductor dies (“dies” 120) of the plurality of the semiconductor dies (“dies” 120) (Fig. 1A, para. [0044], [0046], [0049]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Tsai et al. by having at least one semiconductor device comprises two or more than two semiconductor devices, wherein in a vertical projection on the redistribution circuit structure, a projection of each of the two or more than two semiconductor devices is overlapped with a portion of a projection of each of at least two semiconductor dies of the plurality of the semiconductor dies as taught by MALLIK et al., in order to provide an improved alignment and size of the semiconductor package.
Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (U.S 2011/0254160) in view of Ho et al. (U.S. 2017/0047308).
As to claim 9, as applied to claims 1 and 6 above,Tsai et al. disclose in Fig. 1J all claimed limitations including the package structure further comprising: an interposer (“backside interconnect structure”, para. [0023]), having a plurality of conductive vias (“RDLs” 72, para. [0023], [0030], Fig. 3) penetrating therethrough, bonded on and electrically connected to the redistribution circuit structure (“interposer wafer” 100) through the conductive elements (44) (see Fig. 3, para. [0023], [0030]).
Tsai et al. do not disclose a circuit substrate, bonded on and electrically connected to the interposer, wherein the interposer is located between the redistribution circuit structure and the circuit substrate.
Ho et al. disclose in Fig. 7 a semiconductor package comprising: a circuit substrate (“semiconductor die” 194), bonded on and electrically connected to the interposer (“substrate” 142), wherein the interposer (“substrate” 142) is located between the redistribution circuit structure (“substrate” 120) and the circuit substrate (“semiconductor die” 194) (Fig. 7, para. [0035]-[0037], [0043]-[0047], [0069], [0070]-[0074], [0078]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Tsai et al. by having a circuit substrate, bonded on and electrically connected to the interposer, wherein the interposer is located between the redistribution circuit structure and the circuit substrate as taught by Ho et al., in order to provide different functions or circuit applications in a semiconductor package.

Ho et al. disclose in Fig. 7 a package comprising: a portion of the at least one semiconductor device (“semiconductor die” 154) is located outside the recess (“opening”/“cavity” 138) (Fig. 7, para. [0040]-[0042], [0053], [0054], [0056]).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Tsai et al. by having a portion of the at least one semiconductor device is located outside the recess as taught by Ho et al., in order to support and improve electrical performance of the stacked structure of the semiconductor package.

		             Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110. The examiner can normally be reached M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        March 12, 2022